Citation Nr: 0208232	
Decision Date: 07/23/02    Archive Date: 07/29/02

DOCKET NO.  96-29 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for service-connected 
seizure disorder, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to September 
1964.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of an April 1995 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was received in February 1996, a statement of 
the case was issued in April 1996, and a substantive appeal 
was received in June 1996.  The veteran testified at a 
personal hearing at the RO in January 1998.

The Board notes that the issue of entitlement to a total 
disability rating based upon individual unemployability due 
to service connected disability (TDIU) was also initially in 
appellate status, but this benefit was granted by rating 
decision in October 2001.  


FINDING OF FACT

The veteran's service-connected seizure disorder is 
manifested by an average of 9 to 10 minor seizures per week.  


CONCLUSION OF LAW

The criteria for a 60 percent evaluation for a service-
connected seizure disorder have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.3, 
4.7, 4.124a, Diagnostic Code 8910 (2001).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes 
several VA examination reports as well as VA outpatient 
treatment records and private treatment records.  
Significantly, no additional pertinent evidence has been 
identified by the veteran as relevant to the issue on appeal.  
In a March 2001 letter, the RO informed the veteran of the 
enactment of the VCAA and explained the duty to assist.  The 
RO also informed the veteran of what evidence was needed from 
him and where to send such information.  Under these 
circumstances, no further action is necessary to assist the 
veteran with his claim.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an increased evaluation for his service-
connected seizure disorder.  The discussions in the rating 
decision and statement of the case have informed the veteran 
of the information and evidence necessary to warrant 
entitlement to the benefit sought.  The Board therefore finds 
that the notice requirements of the new law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice the veteran.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Factual Background

A review of the record demonstrates that upon VA examination 
dated in February 1965, the veteran reported experiencing a 
syncopal episode in December 1962 and again in April 1963.  
The veteran was hospitalized in June 1964 for evaluation on 
the basis of the previous history of convulsive seizures.  A 
diagnosis of epilepsy, grand mal, was noted.  The veteran 
reported that he was taking Dilantin daily and there had been 
no recurrence of either unconsciousness or convulsions since 
April 1963.  Neurological examination was completely 
negative.  A diagnosis of grand mal, idiopathic, controlled 
by medication was noted.  

In a March 1965 rating action, the RO granted service 
connection for grand mal epilepsy, evaluated as 10 percent 
disabling.  

Upon VA neuropsychiatric examination dated in July 1970, it 
was noted that the veteran was getting along very well with 
regular use of Dilantin and had experienced no attacks for a 
long time.  Neurological examination was essentially negative 
and a diagnosis of epilepsy, controlled by medication, was 
noted.  

VA clinical records dated in 1988 demonstrate the veteran's 
last seizure was in September 1979, that he was currently 
taking Dilantin daily, and there had been no recent seizure 
activity.  A January 1992 electroencephalogram report showed 
a mild abnormality consisting in a mildly slow background.  
It was noted that it might be a medication effect or the 
results of toxic, metabolic, infectious, vascular, 
structural, or degenerative causes.  VA treatment records 
dated in 1993 demonstrate that the veteran reported 
experiencing a grand mal seizure in March 1993.  The veteran 
also complained of intermittent disorientation three to four 
times per month and lasting a few minutes.  Clinical records 
demonstrate the veteran's daily dose of Dilantin was 
increased and a relevant assessment of intermittent 
disorientation, questionable petit mal seizures, was noted.  
In April 1993, the veteran complained of small seizures 
described as upper body and arm jerking lasting about two 
minutes, usually preceded by a ringing feeling in his ears 
and followed by a headache.  He reported experiencing about 
two a month, but was unable to name any witnesses because he 
lived alone.  A June 1993 clinical record notes the veteran's 
last seizure was five to six weeks earlier, before 
phenobarbital was discontinued.  An August 1993 
electroencephalogram showed evidence of epileptic potential 
over the left anterior temporal head region.  

In a June 1993 rating action, the RO determined that a 20 
percent evaluation was warranted for the veteran's service-
connected seizure disorder. 

VA treatment records dated in 1994 demonstrate that the 
veteran reported his last seizure as occurring in March 1993.  
The veteran's seizures were noted as well controlled with 
medication.  

Upon VA epilepsy examination dated in March 1995, the veteran 
reported experiencing minor seizures in the last few years 
with momentary involuntary movements of the left arm and left 
eye orbicularis oculis muscle and loss of consciousness for 
two to three minutes.  These seizures were noted as occurring 
sporadically.  The veteran's last tonic/clonic seizure was 
noted as occurring in 1979-1980.  The examiner noted no 
localized findings on testing gait, station, cerebellar 
function, cranial nerves, visual fields, fundus examination, 
muscle stretch reflexes, motor strength, and tone in the 
upper and lower extremities, generalized sensation.  An 
impression of seizure disorder by history and generalized 
tonic/clonic seizures controlled by anti-seizure medication, 
with sporadic partial simple motor seizures occurring in 1993 
and 1994 was noted.  

Relevant VA outpatient treatment records dated from 1995 to 
1997 demonstrate that the veteran's seizure disorder was 
stable on medication.  At his January 1998 RO hearing, the 
veteran testified that he had been taking Dilantin for his 
seizure disorder since 1961.  He testified to having 
involuntary muscle jerks about 9 to 10 times per week.  

Upon VA epilepsy examination dated in March 1998, the veteran 
reported no tonic/clonic events in the past eighteen years.  
It was noted that small events may have occurred 
intermittently and these were described as involuntary 
movements that might affect coordination or ambulation.  
Physical examination revealed cognition was intact and no 
evidence of language abnormality.  A relevant diagnosis of 
history of generalized tonic/clonic seizures was noted.  The 
examiner noted that the veteran's history was compatible with 
generalized tonic/clonic seizures, but it was not possible to 
determine whether he was now having a complex partial seizure 
or if these events were simple myoclonic movements or 
unassociated neurological changes.  

Upon VA mental examination dated in March 1998, the veteran 
complained of depressed mood, sleep difficulties, 
irritability, lack of motivation, memory loss, concentration 
problems, frustration, and nervousness.  The examiner noted 
an Axis I diagnosis of major depressive disorder, chronic, 
and anxiety disorder, not otherwise specified.  An Axis III 
diagnosis of history of seizure disorder was also noted.  

Upon VA mental examination dated in November 1998, the 
veteran reported experiencing mini seizures an average of 10 
times per week since he had started keeping a record that 
year.  He stated that these mini seizures caused him to 
develop muscle spasms and often to lose his step and his 
balance.  The examiner noted the veteran continued to have 
symptoms of depression.  An impression of mood disorder, 
depressed, presenting like chronic dysthymic disorder of 
severe degree; secondary to seizure disorder and possibly 
compounded by the use of Dilantin, was noted.  The examiner 
noted an Axis III diagnosis of tonic/clonic grand mal 
seizures.  

In a March 2001 rating action, the RO granted service 
connection for a mood disorder as secondary to the veteran's 
service-connected seizure disorder, evaluated as 50 percent 
disabling.  

Private treatment records dated in 2001 demonstrate findings 
of early carpal tunnel syndrome on the left.  Upon VA 
peripheral neuropathy examination dated in March 2001, the 
examiner noted that the veteran's last event of generalized 
tonic/clonic seizure was in 1980.  

In an October 2001 rating action, the RO granted service 
connection for sensory motor peripheral neuropathy in the 
bilateral legs and bilateral arms.  The RO also granted 
entitlement to TDIU benefits.

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected seizure disorder, described 
for rating purposes as grand mal epilepsy, warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.

The veteran's service-connected seizure disorder is currently 
evaluated as 20 percent disabling pursuant to 38 C.F.R. 
§ 4.124a, Diagnostic Code 8910, which contemplates grand mal 
epilepsy and provides that such should be rated under the 
general rating formula for major seizures.  The general 
rating formula for major and minor epileptic seizures 
provides that a 20 percent evaluation is warranted for at 
least 1 major seizure in the last 2 years; or at least 2 
minor seizures in the last 6 months.  A 40 percent evaluation 
is warranted for at least 1 major seizure in the last 6 
months or 2 in the last year; or averaging at least 5 to 8 
minor seizures weekly.  A 60 percent evaluation is warranted 
for averaging at least 1 major seizure in 4 months over the 
last year; or 9-10 minor seizures weekly.  An 80 percent 
evaluation is warranted for averaging at least 1 major 
seizure in 3 months over the last year; or more than 10 minor 
seizures weekly.  A 100 percent evaluation is warranted for 
averaging at least 1 major seizure per month over the last 
year.  Note (1): a major seizure is characterized by the 
generalized tonic-clonic convulsions with unconsciousness.  
Note (2):  A minor seizure consists of a brief interruption 
in consciousness or conscious control associated with staring 
or rhythmic blinking of the eyes or nodding of the head 
("pure" petit mal), or sudden jerking movements of the 
arms, trunk, or head (myoclonic type) or sudden loss of 
postural control (akinetic type).  The rating criteria also 
provides that when continuous medication is shown necessary 
for the control of epilepsy, the minimum evaluation will be 
10 percent.  In the presence of major and minor seizures, 
rate the predominate type.

Following a full and thorough review of the evidence of 
record, the Board is compelled to conclude that the veteran's 
symptomatology more nearly approximates the criteria for a 60 
percent evaluation in that it suggests findings of 9 to 10 
minor seizures per week.  The veteran began complaining of 
intermittent disorientation three to four times per month in 
1994.  At that time, he described these small seizures as 
upper body and arm jerking lasting about two minutes.  In 
1995, the veteran again complained of minor seizures and 
reported that they involved momentary involuntary movements 
of the left arm, left eye twitching and loss of consciousness 
for two minutes.  These minor seizures were noted as 
occurring sporadically until 1998, when the veteran reported 
that they had averaged 10 times per week since he began 
keeping a record.  The Board notes that the veteran's 
description of these minor seizures is consistent with 
symptomatology noted in Note 2 of the rating criteria for 
minor seizures.  Furthermore, the March 1995 VA epilepsy 
examination report notes partial simple motor seizures 
occurring in 1993 and 1994. 

The Board must also acknowledge that trained medical 
personnel have been unable to determine whether the symptoms 
reported by the veteran are due to his service-connected 
seizure disorder or to unrelated neurological factors.  In 
this regard, the examiner who conducted the VA epilepsy 
examination in March 1998 commented that it was not possible 
to determine whether the veteran was having a complex partial 
seizure or if the events were simply myoclonic movements or 
unassociated neurological changes.  Resolving reasonable 
doubt in the veteran's favor, the Board finds that the 
symptoms cannot be disassociated from the seizure disorder 
and should be considered in rating that disability.  38 
U.S.C.A. § 5107(b).  Based on the evidence, the Board 
therefore finds that the criteria for a 60 percent rating 
have been met.  However, the evidence does not show any major 
seizures for several years, nor is there persuasive evidence 
of more than 10 minor seizures weekly to warrant a rating in 
excess of 60 percent under applicable diagnostic criteria. 


ORDER

Entitlement to a 60 percent evaluation for service-connected 
seizure disorder is warranted.  The appeal is granted to this 
extent, subject to the controlling regulations governing the 
payment of monetary benefits.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

